


Exhibit 10.8
PROMISSORY NOTE A3
New York, New York
 
85,000,000.00
December 1, 2003



PROMISSORY NOTE A3, dated as of December 1, 2003 (this Note), by FIRST STATES
INVESTORS 5000A, LLC, a Delaware limited liability company (Borrower), having an
office at c/o First States Group, L.P., 1725 The Fairway, Jenkintown,
Pennsylvania 19046, in favor of GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation (together with its successors and assigns, Lender), having an office
at 60 Wall Street, 10th Floor, New York, New York 10005.
WHEREAS, Lender made a loan to Borrower in the original principal amount of
$440,000,000 (the Loan);
WHEREAS, Lender is the present owner and holder of that certain Consolidated
Amended and Restated Note, dated as of October 1,2003, made by Borrower in favor
of Lender (the Existing Note), which Existing Note evidences an indebtedness of
Borrower to Lender in the original and current outstanding principal amount of
$440,000,000 (the Existing Debt);
WHEREAS, pursuant to Section 5.1.11 of the Loan Agreement (as hereinafter
defined), Borrower and Lender desire to sever the Existing Note into five (5)
substitute promissory notes in an aggregate principal amount equal to the
Existing Debt;
WHEREAS, from and after the date hereof, the Existing Note shall be amended,
restated and superseded and the Loan shall be evidenced by (i) that certain
Promissory Note AI, dated as of the date hereof, made by Borrower in favor of
Lender, in the principal amount of $100,000,000 (Substitute Note A1); (ii) that
certain Promissory Note A2, dated as of the date hereof, made by Borrower in
favor of Lender, in the principal amount of$75,000,000 (Substitute Note A2);
(iii) this Promissory Note A3, in the principal amount of $85,000,000; (iv) that
certain Promissory Note A4, dated as of the date hereof, made by Borrower in
favor of Lender, in the principal amount of $80,000,000 (Substitute Note A4);
and (v) that certain Promissory Note B, dated as of the date hereof, made by
Borrower in favor of Lender, in the principal amount of $100,000,000 (Substitute
Note B);
WHEREAS, this Note, individually, evidences a portion of the Loan in the
principal amount of EIGHTY FIVE MILLION DOLLARS ($85,000,000) (the Principal
Amount); and
WHEREAS, Lender and Borrower intend these Recitals to be a material part of this
Note.






--------------------------------------------------------------------------------




NOW, THEREFORE, FOR VALUE RECEIVED, Borrower promises to pay to the order of
Lender the Principal Amount, together with interest from the date hereof and
other fees, expenses and charges as provided in this Note.
1.
DEFINED TERMS.

a.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given thereto in the Loan Agreement (as defined below),
unless otherwise expressly provided herein. All references to sections shall be
deemed to be references to sections of this Note, unless otherwise indicated.

b.
The following terms shall have the meanings ascribed thereto:

Borrower shall have the meaning provided in the first paragraph hereof.
Default Rate shall mean, with respect to an acceleration of the Loan, a rate per
annum equal to the lesser of (a) the Maximum Legal Rate and (b) four percent
(4%) above the Interest Rate.
Defeasance Lockout Period shall mean the period commencing on the date hereof
and expiring on the earlier date to occur of (a) two years after (i) the
“startup day,” within the meaning of Section 860G(a)(9) of the Internal Revenue
Code of 1986, as amended from time to time or any successor statute (the Code),
of a “real estate mortgage investment conduit,” (REMIC) within the meaning of
Section 860D of the Code, that holds this Note and the Security Instrument or
(ii) if this Note is severed and such severed portions are included in REMICs
that do not have the same “startup day,” the “startup day” of the REMIC in which
the last of such severed portions is included, or (b) October 1, 2006, whichever
shall first occur.
Interest Period shall mean each interest period commencing on the first (1st)
calendar day of a calendar month and ending on (and including) the last calendar
day of such calendar month, in each case without adjustment for any Business Day
convention.
Interest Rate shall mean a rate of 5.4891176470% per annum.
Lender shall have the meaning provided in the first paragraph hereof.
Limited Prepayment Period shall mean the period commencing on the date hereof
and ending on the last day of the Defeasance Lockout Period, during which time
Borrower shall have the right to prepay a portion of the Loan in connection with
the Property Release of one or more Designated Release Properties, subject to
the conditions provided





2

--------------------------------------------------------------------------------




in Section 8.7 of the Loan Agreement and payment of the Yield Maintenance
Premium on the amount prepaid.
Loan shall have the meaning provided in the Recitals to this Note.
Loan Agreement shall mean the Amended and Restated Loan and Security Agreement,
dated as of October 1, 2003, between Borrower and Lender.
Maturity Date shall mean December 1, 2013, or such earlier date on which the
final payment of principal of this Note becomes due and payable as provided in
the Loan Agreement or this Note, whether by declaration of acceleration or
otherwise.
Monthly Amount shall have the meaning set forth in Section 3(a)(iii).
Maturity Date Payment shall have the meaning set forth in Section 3.
Note shall have the meaning provided in the first paragraph hereof.
Payment Date shall be the first (1st) calendar day of each calendar month
(without regard to whether or not such date is a Business Day), commencing on
January 1, 2004 and continuing to and including the Maturity Date.
Prepayment Date shall have the meaning provided in Section 4.
Prepayment Lockout Period shall mean the period from the date hereof through
July 31, 2013, during which time no prepayment of the Loan shall be permitted
except in connection with the Property Release of one or more Designated Release
Properties during the Limited Prepayment Period.
Prepayment Lockout Release Date shall mean August 1,2013.
Prepayment Notice shall have the meaning provided in Section 4.
Principal Amount shall have the meaning set forth in the Recitals to this Note.
Treasury Rate shall mean, as of any Payment Date, the yield, calculated by
linear interpolation (rounded to the nearest one-thousandth of one percent) of
the yields of noncallable United States Treasury obligations with terms (one
longer and one shorter) most nearly approximating the period from such Payment
Date to the Maturity Date (and converted to a monthly equivalent yield), as
determined by Lender on the basis of Federal Reserve Statistical Release H.15
Selected Interest Rates under the heading U.S. Governmental Security/Treasury
Constant Maturities or, if such publication is unavailable, such

3

--------------------------------------------------------------------------------




other recognized source of financial market information as shall be selected by
Lender for the week prior to such Payment Date.
Yield Maintenance Premium shall mean an amount equal to the product of: (i) the
positive difference (expressed as a percentage of the outstanding Principal
Amount before any prepayment), if any, as of the date of determination between
(A) the present value of all future scheduled payments of interest and
principal, including the principal amount due on the Maturity Date and assuming
no other prepayments, to be made on this Note before the prepayment in question,
discounted at an interest rate per annum equal to the Treasury Rate, and (B) the
outstanding Principal Amount immediately before such prepayment; and (ii) the
Principal Amount being prepaid.
2.
INTEREST.

a.
Prior to the Maturity Date, with respect to each Interest Period, interest shall
accrue on the Principal Amount at the applicable Interest Rate.

b.
From and after the Maturity Date and from and after the occurrence and during
the continuance of any Event of Default, interest shall accrue on the Principal
Amount at the Default Rate.

c.
Except as expressly set forth in the Loan Agreement to the contrary, interest
shall accrue on all amounts advanced by Lender pursuant to the Loan Documents
(other than the Principal Amount, which shall accrue interest in accordance with
clauses a. and b. above) at the Default Rate.

d.
Interest, for any given Interest Period, shall be computed on the Principal
Amount on the basis of a fraction, the denominator of which shall be 360 and the
numerator of which shall be the actual number of days in the relevant Interest
Period.

e.
The provisions of this Section 2 are subject in all events to the provisions of
Section 2.2.4 of the Loan Agreement.

3.
PAYMENTS.

a.
Interest under this Note shall be payable as follows:

i.
On each Payment Date commencing on January 1, 2004 through June 1, 2005,
Borrower shall pay to Lender monthly installments of interest payable on this
Note in arrears at the applicable Interest Rate for the applicable Interest
Period. No regularly scheduled payments of principal shall be due with respect
to the Loan prior to the July 1, 2005 Payment Date.


4

--------------------------------------------------------------------------------




ii.
On each Payment Date commencing on July 1, 2005 through November 1, 2013,
Borrower shall make principal and interest payments to Lender in the amount
specified for such Payment Date on Exhibit A attached hereto and incorporated
herein, plus any interest in arrears accruing at the Default Rate following the
occurrence and during the continuance of an Event of Default with respect to the
applicable Interest Period (the applicable monthly payment amount under Section
3(a)(ii) or (iii), the Monthly Amount).

iii.
On the Maturity Date, Borrower shall repay in full the entire Principal Amount
of this Note, together with all unpaid accrued interest on this Note and all
other fees and sums then payable hereunder or under the Loan Documents
(collectively, the Maturity Date Payment).

iv.
In the event any prepayments of a portion of the Principal Amount are made, the
Monthly Amount shall not be reduced.

b.
All payments made by Borrower hereunder or under any of the Loan Documents shall
be made on or before 12:00 noon New York City time. Any payments received after
such time shall be credited to the next following Business Day.

c.
All amounts advanced by Lender pursuant to the Loan Documents, other than the
Principal Amount, or other charges provided in the Loan Documents, shall be due
and payable as provided in the Loan Documents. In the event any such advance or
charge is not so repaid by Borrower, Lender may, at its option, first apply any
payments received under this Note to repay such advances, together with any
interest thereon, or other charges as provided in the Loan Documents, and the
balance, if any, shall be applied in payment of any installment of interest or
principal then due and payable.

d.
Amounts due on this Note shall be payable, without any counterclaim, setoff or
deduction whatsoever, at the office of Lender or its agent or designee at the
address set forth on the first page of this Note or at such other place as
Lender or its agent or designee may from time to time designate in writing.

e.
All amounts due under this Note, including, without limitation, interest and the
Principal Amount, shall be due and payable in lawful money of the United States.

f.
To the extent that Borrower makes a payment or Lender receives any payment or
proceeds for Borrower’s benefit, which are subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver, custodian or any other party under any
bankruptcy law,


5

--------------------------------------------------------------------------------




common law or equitable cause, then, to such extent, the obligations of Borrower
hereunder intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Lender.
4.
PREPAYMENTS.

a.
Limited Prepayment Period and Prepayment Lockout Period. During the Limited
Prepayment Period Borrower shall have the right on a Payment Date to repay a
portion of the Loan in connection with the Property Release of one or more
Designated Release Properties in accordance with, and subject to the conditions
of, Section 8.7 of the Loan Agreement, provided that the portion of the Loan
that may be repaid during the Limited Prepayment Period may not be exceed, in
the aggregate, $60,000,000 and Borrower shall be required to pay an amount equal
to the Yield Maintenance Premium on the portion of the Loan repaid on the date
of any such prepayment. Prior to the Prepayment Lockout Release Date, the
outstanding aggregate principal amount of the Loan may not be paid in whole or
in part, in excess of the $60,000,000 portion of the aggregate principal amount
of the Loan that may be repaid in connection with a Property Release of a
Designated Release Property during the Limited Prepayment Period. Borrower shall
have the right only on a Payment Date on or after the Prepayment Lockout Release
Date to prepay the Principal Amount, in whole but not in part,

b.
Voluntary Prepayments. In connection with any voluntary prepayment of the
Principal Amount:

i.
Borrower shall provide prior irrevocable written notice (the Prepayment Notice)
to Lender specifying the proposed date on which the prepayment is to be made,
which date must be no earlier than ten (10) Business Days after the date of such
Prepayment Notice; and

ii.
Borrower shall comply with the provisions set forth in Section 4(d) of this
Note.

c.
Mandatory Prepayments. On the next occurring Payment Date following the date on
which Borrower actually receives any Proceeds, if Lender is not obligated to
make such Proceeds available to Borrower for the restoration of the Property
pursuant to the Loan Documents, Borrower shall prepay the outstanding principal
balance of the Loan in an amount equal to one hundred percent (100%) of such
Proceeds.

d.
Payments in Connection with a Prepayment.


6

--------------------------------------------------------------------------------




i.
On the date on which a prepayment, voluntary or mandatory, is made under this
Note or as required under the Loan Agreement (the Prepayment Date), Borrower
shall pay to Lender the portion of the Principal Amount being prepaid, together
with all unpaid interest on the Principal Amount prepaid, such unpaid interest
calculated (even if such period extends beyond the date of prepayment) through
the end of the Interest Period during which such prepayment is made and, in
connection with a prepayment related to a Property Release of a Designated
Release Property during the Limited Prepayment Period, an amount equal to the
Yield Maintenance Premium on the Principal Amount prepaid as the applicable
Release Price for such Designated Release Property.

ii.
On the Prepayment Date, Borrower shall pay to Lender all other sums, not
including scheduled interest payments then due under the Note, the Loan
Agreement, the Security Instrument, and the other Loan Documents.

iii.
Borrower shall pay all costs and expenses of Lender incurred in connection with
the prepayment (including without limitation, any costs and expenses associated
with a release of the Lien of the related Security Instrument as set forth in
Section 2.3.3 of the Loan Agreement as well as reasonable attorneys’ fees and
expenses).

e.
LIQUIDATED DAMAGES AMOUNT. IF NOTWITHSTANDING THE PROHIBITIONS OF THIS SECTION
4, THE LOAN IS VOLUNTARILY OR INVOLUNTARILY REPAID DURING THE PREPAYMENT LOCKOUT
PERIOD FOR ANY REASON, INCLUDING AS A RESULT OF AN ACCELERATED MATURITY DATE BUT
EXCLUDING A MANDATORY REPAYMENT IN CONNECTION WITH THE APPLICATION OF PROCEEDS
FOLLOWING A CASUALTY OR CONDEMNATION AND EXCLUDING A VOLUNTARY PREPAYMENT IN
CONNECTION WITH A PROPERTY RELEASE OF A DESIGNATED RELEASE PROPERTY DURING THE
LIMITED PREPAYMENT PERIOD, THEN BORROWER SHALL PAY TO LENDER, AS LIQUIDATED
DAMAGES FOR SUCH DEFAULT AND NOT AS A PENALTY, AND IN ADDITION TO ANY AND ALL
OTHER SUMS AND FEES PAYABLE UNDER THIS NOTE AND THE OTHER LOAN DOCUMENTS, AN
AMOUNT (THE LIQUIDATED DAMAGES AMOUNT) EQUAL TO THE GREATER OF (A) FIVE PERCENT
(5%) OF THE PRINCIPAL AMOUNT BEING REPAID AND (B) THE YIELD MAINTENANCE PREMIUM.

5.
DEFEASANCE. From and after expiration of the Defeasance Lockout Period and prior
to the Prepayment Lockout Release Date, Borrower shall have the right to defease
the Loan pursuant to the provisions of Section 9.1.1 of the Loan Agreement.


7

--------------------------------------------------------------------------------




6.
MISCELLANEOUS.

a.
Waiver. Borrower and all endorsers, sureties and guarantors hereby jointly and
severally waive all applicable exemption rights, valuation and appraisement,
presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and, except as otherwise
expressly provided in the Loan Documents, all other notices in connection with
the delivery, acceptance, performance, default or enforcement of the payment of
this Note. Borrower and all endorsers, sureties and guarantors consent to any
and all extensions of time, renewals, waivers or modifications that may be
granted by Lender with respect to the payment or other provisions of this Note
and to the release of the collateral securing this Note or any part thereof,
with or without substitution, and agree that additional makers, endorsers,
guarantors or sureties may become parties hereto without notice to them or
affecting their liability under this Note.

b.
Non-Recourse. Recourse with respect to any claims arising under or in connection
with this Note shall be limited to the extent provided in Section 18.1 of the
Loan Agreement and the terms, covenants and conditions of Section 18.1 of the
Loan Agreement are hereby incorporated by reference as if fully set forth in
this Note.

c.
Note Secured. This Note and all obligations of Borrower hereunder are secured by
the Loan Agreement, the Security Instruments and the other Loan Documents.

d.
Notices. Any notice, election, request or demand which by any provision of this
Note is required or permitted to be given or served hereunder shall be given or
served in the manner required for the delivery of notices pursuant to the Loan
Agreement.

e.
Entire Agreement. This Note, together with the other Loan Documents, constitutes
the entire and final agreement between Borrower and Lender with respect to the
subject matter hereof and thereof and may only be changed, amended, modified or
waived by an instrument in writing signed by Borrower and Lender.

f.
No Waiver. No waiver of any term or condition of this Note, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given. No notice to, or demand
on, Borrower shall entitle Borrower to any other or future notice or demand in
the same, similar or other circumstances.


8

--------------------------------------------------------------------------------




g.
Successors and Assigns. This Note shall be binding upon and inure to the benefit
of Borrower and Lender and their respective successors and permitted assigns.
Upon any endorsement, assignment, or other transfer of this Note by Lender or by
operation of law, the term “Lender” as used herein, shall mean such endorsee,
assignee, or other transferee or successor to Lender then becoming the holder of
this Note. The term “Borrower” as used herein shall include the respective
successors and assigns, legal and personal representatives, executors,
administrators, devisees, legatees and heirs of Borrower, if any.

h.
Captions. All paragraph, section, exhibit and schedule headings and captions
herein are used for reference only and in no way limit or describe the scope or
intent of, or in any way affect, this Note.

i.
Severability. The provisions of this Note are severable, and if anyone clause or
provision hereof shall be held invalid or unenforceable in whole or in part,
then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and not any other clause or provision of this Note.

j.
GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, WITHOUT REGARD TO CHOICE OF LAW RULES. BORROWER AGREES
THAT, ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE OR ANY OTHER LOAN DOCUMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR IN ANY FEDERAL COURT
LOCATED IN OR HAVING JURISDICTION OVER THE SOUTHERN DISTRICT OF NEW YORK AND
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER IN THE MANNER AND AT THE
ADDRESS SPECIFIED FOR NOTICES IN THE LOAN AGREEMENT. BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

k.
JURY TRIAL WAIVER. BORROWER AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT
HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS NOTE, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS


9

--------------------------------------------------------------------------------




NOTE (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND BORROWER HEREBY AGREES AND CONSENTS THAT AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAYBE FILED WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAlVER OF ANY RIGHT TO TRIAL BY
JURY. BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING
THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL
INDUCEMENT FOR THE MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT
OF THE LOAN.
l.
Counterclaims and other Actions. Borrower hereby expressly and unconditionally
waives, in connection with any suit, action or proceeding brought by Lender on
this Note, any and every right it may have to (i) interpose any counterclaim
therein (other than a counterclaim which can only be asserted in the suit,
action or proceeding brought by Lender on this Note and cannot be maintained in
a separate action) and (ii) have any such suit, action or proceeding
consolidated with any other or separate suit, action or proceeding.

m.
Counterparts. This Note may be executed in counterparts, each of which shall be
an original and all of which, when taken together, shall constitute one binding
Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the day and year first above written.
BORROWER:
 
FIRST STATES INVESTORS 5000A LLC,
a Delaware limited liability company
 
 
By: /s/ William P. Ciorletti
Name: William P. Ciorletti
Title: Vice President
 
 
LENDER:
 
GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation
 
 
By: /s/ Christopher E. Tognola
Name: Christopher E. Tognola
Title: Vice President
 
By: /s/ Thomas Traynor
Name: Thomas Traynor
Title: Authorized Signatory


--------------------------------------------------------------------------------






STATE OF PENNSYLVANIA    )
) ss
COUNTY OF MONTGOMERY    )




On the 21st day of November in the year 2003 before me, the undersigned, a
notary public in and for said state, personally appeared William P. Ciorletti,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


/s/ Deborah R. Cureton
Notary Public



[Notary Seal]
My commission expires: ____________



